Citation Nr: 9914391	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-37 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for postoperative residuals 
of a lumbar diskectomy with chronic strain and degenerative 
changes.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1962 to February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Previously, service connection for a low back disorder had 
been denied by the RO.  The denial was confirmed by the Board 
in September 1994 and by the Court of Veterans Appeals in 
January 1996.  In February 1996, the veteran submitted 
additional evidence, seeking to reopen his claim.  In its 
February 1998 decision, the Board determined that in fact new 
and material evidence had been submitted or secured to reopen 
the veteran's claim of entitlement to service connection for 
a back disorder.  It reopened the case and remanded it to the 
RO for readjudication of the veteran's claim based on all the 
evidence of record.  The case returns to the Board for final 
appellate review.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Service medical records are negative for evidence of a 
chronic lumbar spine disorder.  

3.  Post-service medical evidence fails to reveal continuity 
of symptomatology or to establish a relationship between the 
veteran's period of active service and the lumbar spine 
disorder diagnosed after service.  


CONCLUSION OF LAW

The veteran did not incur a chronic lumbar spine disability, 
now characterized as postoperative residuals of a lumbar 
diskectomy with chronic strain and degenerative changes, 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (1998).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.  
Specifically, the Board notes that the veteran waived RO 
consideration of the expert VA medical opinion requested by 
the Board in February 1999.    

The veteran initially sought service connection for back 
problems in August 1991.  His claim was denied by the RO in 
December 1991.  That denial was confirmed in a Board decision 
in September 1994 and a decision of the Court of Veterans 
Appeals in January 1996.  In February 1996, the veteran 
submitted additional evidence seeking to reopen his claim.  
In a February 1998 Board decision, the Board determined that 
new and material evidence had been submitted and reopened the 
veteran's claim.  

With respect to the Board's decision that there was new and 
material evidence to reopen the claim, the undersigned 
observes that the law on new and material evidence has 
recently undergone significant changes.  Specifically, the 
threshold for finding new and material evidence has lowered.  
Because the Board determined that new and material evidence 
had been submitted according to the more stringent standards 
then in place, the undersigned finds no reason to revisit the 
issue at this time.    

In February 1998, the Board remanded the case to the RO to 
readjudicate the veteran's claim on the merits considering 
all the evidence of record.  The case now returns to the 
Board following a continued denial by the RO.  


Factual Background

The veteran's service medical records were negative for 
report, diagnosis, or treatment of a back disorder.  

Reports of X-rays of the lumbar spine from Alfred Miller, 
M.D., dated in May 1966, identified by the veteran as X-rays 
from a pre-employment physical for General Electric, showed 
some abnormality about the lumbosacral junction.  Additional 
studies dated two days later were interpreted as showing no 
gross abnormality about the lumbosacral junction, with 
adequate interspace and no laminal defects.  X-rays taken in 
December 1972 showed slight asymmetrical narrowing of the 
second lumbar interspace, the significance of which was 
questionable.  There was also just a little narrowing of the 
lumbosacral interspace posteriorly, but the doctor believed 
that the junction was essentially stable.  

Records from A. Lyle Havens, M.D., showed complaints of back 
discomfort as early as July 1970.  The veteran was 
hospitalized from March to April 1974 for a lumbar 
laminectomy and diskectomy.  According to notes from Joselito 
Milan, M.D., the surgery was at L3-4.  Dr. Milan evaluated 
the veteran in May 1988 for a recurrence of back pain.  His 
impression was high discogenic syndrome and rule out spinal 
stenosis.  Lumbar myelogram and computerized tomography (CT) 
scan of the lumbar spine showed disc protrusions at L4-5 and 
L5-S1.  Magnetic resonance imaging (MRI) performed in June 
1988 showed dorsal bulging and dehydration of the discs at 
L2-3, L3-4, and L4-5, without evidence of herniated nucleus 
pulposus.  In July 1990, the veteran was seen by Mohsen 
Ehsan, M.D.  He reported progressively worsening back pain 
since 1972.  The impression was probable ankylosing 
spondylitis.  During a May 1991 visit to A.J. Dzenitis, M.D., 
the veteran reported an 18-year history of back pain 
unrelieved by surgery in 1974.  Dr. Dzenitis did not believe 
that the veteran had a mechanically curable low back 
disorder.  He added that he was quite certain that, with an 
18-year history without objectively evident progressive 
disease of the spine, an organic cause could essentially be 
excluded.  Several months later in August 1991, the veteran 
was referred to Donald T. McAllister, M.D.  On examination, 
there was slight limitation of flexion with some pain.  X-
rays showed very minimal narrowing at L4-5 and L5-S1 with no 
evidence of spinal stenosis.  Dr. McAllister commented that 
he was somewhat perplexed as to the nature of the veteran's 
back pain.  

During an October 1991 VA examination, the veteran related 
that he experienced a gradual onset of "cramps" in his back 
that became more frequent in the late 1960s.  He had surgery 
in 1974.  Since that time, he continued to have back pain.  
Examination was significant for moderately painful flexion 
and absent deep tendon reflexes.  X-rays showed degenerative 
changes at L3-5.  The diagnosis was chronic lumbosacral 
strain exacerbated by obesity, status post diskectomy or L2-
3, and spurring of L4-5 with minimal degenerative changes.     

In a March 1992 statement, Dr. Havens indicated that the 
veteran's pre-employment medical records from General 
Electric made reference to a narrowing of the lumbosacral 
interspace.  Although the date of the condition was unknown, 
Dr. Havens stated that it would be highly improbable for it 
to have taken place within a 68-day period and that it would 
indicate that the spinal abnormality existed while the 
veteran was on active duty.  

In April 1992, the RO received personal statements from the 
veteran's wife, sister, friend, and supervisor.  The 
veteran's wife stated that she recalled the veteran having 
back problems and seeking medical treatment in 1967.  The 
veteran's sister indicated that, when home on leave during 
service, the veteran complained of back pain from standing at 
attention for long periods of time.  The back problems began 
in about 1967 and continued to the present.  The veteran's 
friend stated that she believed his back problems began in 
the late 1960s in about 1968.  The problems worsened until he 
required surgery in the 1970s.  Finally, the veteran's 
supervisor stated that he had known the veteran since January 
1969.  His early problems were thought to be muscle spasms.  
He was hospitalized for traction and shortly thereafter had 
surgery.  The back problems continued thereafter.  

The RO received an August 1992 statement from David H. Jones, 
M.D., indicating that all past records for the veteran were 
destroyed by water damage.  

The veteran underwent a VA orthopedic examination in June 
1993.  He complained of back pain with occasional radiation 
of pain and tingling.  The pain was constant, but was 
aggravated by certain activities.  On examination, the 
veteran apparently denied the ability to perform active range 
of motion maneuvers.  The examiner reported objective 
evidence of pain on motion.  X-rays showed narrowing of the 
interspace at L4-5 and L5-S1 with osteoarthritic changes.  
The diagnosis was status post partial diskectomy, mechanical 
low back pain, degenerative joint disease, and chronic low 
back strain.  The physician's assistant commented that he did 
not feel there was a relationship between the current low 
back symptomatology and the claimed in-service complaints.  
He referred to post-service X-rays and stated that none of 
the studies indicated any prior abnormality that would be 
construed as related to service.

The veteran submitted to the RO a statement dated in January 
1993 from David H. Jones, M.D.  Dr. Jones indicated that he 
saw the veteran in December 1992 for an unrelated medical 
problem.  He related that he was on retirement due to 
degenerative spondylolisthesis and degenerative lumbar disc 
disease and had an L3-4 diskectomy in 1974 at age 29.  Dr. 
Jones reviewed previous records, including X-rays, a lumbar 
myelogram, and a CT study.  He recommended additional 
radiographic study, additional medical consultations, and 
various treatment modalities.  He found the veteran to be 
disabled from any gainful employment.   

In a December 1994 statement, Dr. Jones related that the 
veteran was his patient in 1966 until he moved in August of 
that year.  He reiterated that all old office records were 
destroyed by water damage.  In November 1994, Dr. Jones 
discussed with the veteran the treatment received in 1966.  
Dr. Jones recalled the veteran's first visit in July or 
August 1966.  He was having muscle spasm due to severe low 
back strain.  The doctor prescribed a muscle relaxant.  The 
veteran did not return for additional treatment.  Dr. Jones 
stated that he reviewed the May 1966 X-ray report that showed 
a possible spinal abnormality.  He indicated that the 
interpretation of the studies as essentially normal was a 
subjective interpretation.  Finally, Dr. Jones concluded that 
the X-rays in conjunction with the veteran's 1966 treatment 
indicated that it was highly probable that the veteran's 
spinal problems existed while on active duty and were 
manifestations of the current chronic low back strain 
diagnosed by VA in 1993.  

In his July 1996 notice of disagreement, the veteran stated 
that, with regard to the statement from Dr. Jones, the 
veteran showed Dr. Jones a copy of the Board's last final 
decision as well as copies of his service medical records.  
He also stated that the doctor was also aware of the 1974 
partial lumbar diskectomy.  The veteran added that he also 
described to Dr. Jones the circumstances and requirements of 
his in-service duties and related that he started having low 
back pain in service.  This statement is also signed by Dr. 
Jones under the phrase, "Certification of Authenticity."  

In November 1996, the RO received an X-ray report from the 
Medical Center of Southern Indiana.  The report indicates 
that the veteran requested interpretation of X-rays taken in 
December 1972.  According to this radiologist, the X-rays 
showed an approximate 10 degrees right convex lumbar 
scoliosis, mild narrowing of the left lateral aspect of the 
L2-3 and L3-4 disc spaces compatible with degenerative disc 
disease, and spina bifida occulta of S1 that was congenital 
in nature.  

In an attached statement, the veteran suggested that the 
demonstrated scoliosis was the result of pain and muscle 
spasm.  This statement was also signed by the radiologist 
under the phrase, "Certification of Authenticity."    

The veteran offered personal testimony during hearings in 
April 1992, January 1993, December 1997, and September 1998.   

During the April 1992 hearing, the veteran testified that he 
had no back difficulties prior to service.  After basic 
training, his first assignment was the presidential honor 
guard.  This duty required special shoes.  Thereafter, he was 
on board an aircraft carrier, which had steel decks.  Every 
two or three months in service, he had back pain for a day or 
two.  He had a thorough discharge examination.  The veteran 
started working at an ammunition plant within a week after 
discharge.  He did not receive an employment physical at that 
time.  He did not have any back problems during this 
employment.  The veteran did have an employment physical for 
employment at General Electric (GE).  At that time he was not 
aware that he had any back problems.  He felt that the back 
pain and discomfort was associated with normal stress and 
strain rather than a chronic back disability.  Between the 
1966 employment examination and his 1973 back surgery, the 
veteran received treatment from Dr. Jones.  He missed time 
from work at GE because of his back.  His supervisor was 
aware of his back problems.  The veteran was claiming 
compensation for spondyloarthropathy, herniated disc, and 
arthritis.  Dr. Havens was not an orthopedic specialist, but 
the veteran's family physician.  The veteran did not recall 
any specific incident or trauma in service.  

During the January 1993 hearing before a member of the Board, 
the veteran stated that, with regard to the second X-ray 
taken for his GE preemployment physical, the doctor indicated 
that the back was stable, not normal.  During his duty on the 
honor guard, he had to drill in special shoes and stand at 
attention in a strained posture for long periods of time.  He 
experienced intermittent, sharp low back pain, approximately 
two or three days every two or three months.  This pain 
continued after he was transferred to an aircraft carrier.  
He did not seek medical attention because he was not 
accustomed to seeing a doctor.  He did not know whether any 
particular attention was given to his back during his 
discharge examination.  After service, he was treated by Dr. 
Jones and Dr. Havens.  His first flare-up was in later 1966 
or early 1967, prior to seeing Dr. Havens.  He first saw Dr. 
Havens in November 1967 for an unrelated complaint.  He did 
not tell Dr. Havens about the back pain or seeing a 
chiropractor because he thought he was normal.  Around late 
1968, the veteran started to have significant and worsening 
symptoms.  He finally sought help in 1970.  

During the December 1997 Board hearing, the veteran testified 
that, regarding the December 1994 statement, Dr. Jones had a 
copy of the previous Board decision and was aware that the 
veteran's service medical records were negative for back 
problems.  The veteran did experience low back problems in 
service, occurring every four to six weeks and lasting two to 
four days at a time.  The pain was not excruciating, he was 
not used to going to a doctor, and did not feel that he 
should go to sick call often as an enlisted person.  The 
veteran saw Dr. Jones in 1966 when he had severe back spasm.  
He was told he had severe low back strain.  The pain was in 
the low back, but the veteran he had never had spasm before 
that time.  Prior to a recent illness, the veteran was taking 
Valium and Vicodin.  He had no pre-service history of back 
problems.  The veteran's employment at the ammunition plant 
did not require physical labor. 

Finally, during the Board hearing in September 1998, the 
veteran asserted that Dr. Tittel's X-ray report verifies 
continuity of back problems leading up to the December 1972 
X-ray.  Dr. Tittel was a radiologist.  The veteran again 
denied having back problems in school before service.  He was 
currently on disability retirement from GE for back problems.  
He had received Social Security benefits since his retirement 
in 1992.        

In February 1999, the Board submitted a request for an expert 
VA medical opinion as to the etiology of the veteran's back 
disorder.  In March 1999, the Board received the expert VA 
medical opinion from an orthopedic surgeon.  It was his 
impression that the veteran's back surgery was not related to 
his period of active duty, though he noted that the clinical 
history was very sparse.  He commented that the physical 
examination at separation from service showed no spinal 
abnormalities.  X-rays in May of 1966 showed "a possible 
spinal abnormality," but were essentially normal.  The 
veteran visited Dr. Jones, who recalled that the veteran saw 
him first in July of 1966 and was then suffering with muscle 
spasm due to severe low back strain.  A muscle relaxant was 
prescribed, but the veteran did not return for additional 
treatment.  The physician indicated that he assumed that the 
veteran either got additional treatment elsewhere or that his 
symptoms resolved with the muscle relaxant.  In 1974, the 
veteran had surgery for a back condition at L3 to L4 levels.  
The physician stated that back strain was the most common 
orthopedic diagnosis, and that although it was probably not 
unusual for the veteran to have experienced back strain, 
there was no evident correlation to his subsequent surgery.  
Finally, the physician indicated that it was unclear why the 
veteran continued to have severe back pains after his 
diskectomy and that the report of the June 1993 VA 
examination did not provide evidence for his severe symptoms.  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

In this case, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for a 
chronic lumbar spine disorder.  First, there is no evidence 
that the veteran had arthritis of the lumbar spine within the 
first year after his separation from service.  Specifically, 
the 1966 X-rays, though suggesting a possible abnormality, do 
not reveal degenerative changes.  Therefore, any lumbar spine 
arthritis present may not be presumed to have been incurred 
in service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

In addition, there is no evidence of a chronic lumbar spine 
disorder in service.  The veteran testified that he had back 
pain for one day every few months during service.  He related 
the pain to particular conditions of service.  A veteran's 
sworn testimony can be sufficient to bring the evidence into 
relative equipoise such that doubt must be resolved in his 
favor if there is insufficient evidence to rebut that 
testimony.  Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, 
service medical records are wholly negative for complaint or 
treatment of back problems.  Although the veteran cites 
various reasons for not seeking medical attention, the Board 
finds that the absence of documented complaint or treatment 
of back pain through the veteran's four years of service 
weighs substantially against finding chronicity of a back 
disorder in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-95.    

Third, the Board does not find entitlement to service 
connection on the basis of continuity of symptomatology.  
Again, according to service medical records, no back disorder 
was observed in service.  Medical evidence shows that the 
first documented post-service complaints of back pain date to 
January 1970, almost four years after the veteran's 
separation.  The Board acknowledges that Dr. Jones recalled 
treating the veteran on one occasion in July or August 1966.  
However, absent additional evidence of complaint between that 
time and the next complaints in 1970, there is no convincing 
objective evidence of continuity of symptomatology after 
service.  

Moreover, the Board finds that the evidence of record does 
not relate the subsequent symptoms to service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 496-97.  Specifically, the 
March 1999 expert medical opinion was that the veteran's 1974 
back surgery was not related to his period of active duty.  
Although the veteran is competent to relate that he 
experienced back pain, he is not a medical professional 
competent to offer an opinion as to the etiology of the 
symptoms.  Savage, 10 Vet. App. at 495; see Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  With respect to such an opinion, 
the Board acknowledges that the record contains conflicting 
opinions.  Statements from Drs. Jones and Havens reflect 
their belief that the veteran's disorder is related to 
service.  However, there is no evidence that either Dr. 
Havens or Dr. Jones is a specialist in orthopedics or 
neurology.  In fact, the veteran testified that Dr. Havens 
was a family physician only.  In addition, it is not 
completely clear that either physician had access to all 
medical evidence relevant to the issue.  However, the March 
1999 medical opinion was rendered by an orthopedic surgeon 
who was provided with and reviewed the entire claims folder 
in the course of evaluating the claim.  The Board accepts 
this opinion as more persuasive on those bases.       

Finally, with respect to the statements submitted by the 
veteran and signed by physicians under the statement 
"certificate of authenticity," it appears to the Board that 
each statement was drawn up by the veteran and represents the 
veteran's theory or interpretation of each doctor's 
statement.  There is no reason to presume that the 
physician's signature is intended to represent his adoption 
or ratification of the veteran's opinion expressed in the 
statement.  If the veteran wishes to submit a medical opinion 
as to the interpretation of the medical evidence of record, 
he should request that the physician draft the opinion on 
office letterhead with his signature alone.  

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
postoperative residuals of a lumbar diskectomy with chronic 
strain and degenerative changes.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  
The veteran's claim is therefore denied.  


ORDER

Entitlement to service connection for postoperative residuals 
of a lumbar diskectomy with chronic strain and degenerative 
changes is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

